Citation Nr: 1412454	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-27 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a hearing loss disability.

4.  Entitlement to service connection for an eye condition as secondary to service connected diabetes mellitus type II.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1971.  

These matters come before the Board of Veterans' Appeals (Board) from April and November 2010 rating decisions from the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence associated with the claims file since the last final denial of service connection for hepatitis C in March 2006 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.  

2.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed hearing loss disability is etiologically related to a disease, injury, or event in service or onset within one year of the Veteran's separation from service.

3.  The preponderance of the evidence is against a finding that the Veteran's eye condition is etiologically related to a disease, injury, or event in service.

4.  The weight of the evidence is against a finding that the Veteran has had PTSD at any time during the course of the appeal. 


CONCLUSIONS OF LAW

1.  Evidence received since the March 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for hepatitis C is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Service connection for a hearing loss disability is not warranted.  38 U.S.C.A. § 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  Service connection for the Veteran's eye condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

4.  Service connection for PTSD is not warranted.  38 U.S.C.A. § 1110, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA letters dated in March 2009 and May 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a)(West 2002); 38 C.F.R. § 3.159(b)(1)  (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159 (2013).  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i)(2013).

In this case, the Veteran was provided VA examinations most recently in March 2010 (psychiatric/PTSD), October 2010 (optometric) and July 2011 (audiological).  The VA examiners considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiners concluded that the Veteran's hearing loss and eye conditions were not due to or aggravated by an event, disease, or injury incurred during active service.  The PTSD examiner concluded the Veteran did not have a current PTSD diagnosis under the DSM-IV criteria.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Entitlement to service connection for hepatitis C was originally denied in March 2006.  Evidence at the time of the March 2006 rating decisions included the Veteran's service treatment records (STRs).  The RO essentially found that the evidence did not show that the Veteran's problems arose on active duty or shortly after.  Particularly, it was noted the Veteran did not have any commonly known risk factors for hepatitis C other than the use of heroin.  The Veteran did not appeal the denial and the decision became final. 

The Veteran filed a new claim of service connection for a hepatitis C in March 2009.  Pertinent evidence received since the March 2006 rating decision consisted of a statement from the Veteran which asserted he had received injections from an air gun while in-service.  

The Board finds the Veteran has submitted new and material evidence regarding his claim for a hepatitis C.  The RO in March 2006 essentially determined there was no link between the Veteran's current condition and service.  The significant new evidence includes a statement from the Veteran which suggests he was involved in additional risk factors for hepatitis C due to in service air injection vaccinations.  Board finds the statement by the Veteran pertains to previously unestablished elements of entitlement to service connection-namely, it supports the Veteran's current hepatitis C may be clinically attributed to his active duty.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection of hepatitis C.  

Having reopened the claim, the Board concludes that further development of the issue of entitlement to service connection for hepatitis C is warranted.  This additional development is addressed in the REMAND below.

General legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include sensorineural hearing loss, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).


Hearing Loss Disability

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts entitlement to service connection for a bilateral hearing loss disability due to in-service noise exposure.  The Veteran specifically contends he was exposed to noise from weapons and explosions while in-service.  See July 2011 VA examination.  He reported exposure to nightly mortar and rocket attacks and on one occasion a mortar landed thirty feet from him.  See March 2, 2009 VA form 21-0781 statement.  The Veteran's complaints of exposure to loud noise have been verified.  See VA Memorandum February 4, 2010.  

The evidence establishes the Veteran has a current bilateral hearing loss disability as the July 2011 audiological results meet the requirements of 38 C.F.R. § 3.385 for establishing a current bilateral hearing loss disability.  Thus, the remaining question that needs to be resolved is whether there is a nexus between the Veteran's active duty and his current hearing loss disability.  

As an initial matter, the Board notes there is no medical evidence of record demonstrating that the Veteran developed bilateral sensorineural hearing loss as defined by VA under 38 C.F.R. § 3.385 within his first year following his separation from service in September 1971.  As such, service connection for hearing loss may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

While the Veteran has reported in-service exposure to noise, his service treatment records (STRs) and service physical examination reports are negative for any complaint, treatment, or diagnosis of hearing loss.  The STRs weigh against a finding that the Veteran's current hearing loss was related to service.  

The April 1969 entrance examination included an audiogram (pure tone thresholds in decibels) which produced the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
-5
-
0
LEFT
20
0
0
-
15

The September 1971 exit examination included an audiogram (pure tone thresholds in decibels) which produced the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
0
5
0
-
0

In connection with his claim, the RO sought a medical opinion addressing whether the Veteran's current hearing loss was related to his military service.  A negative nexus opinion was provided by the March 2010 VA audiologist.  The examiner observed that there was poor interest reliability and the test results were considered invalid and unreliable so were not reported.  The VA examiner reviewed the claim file and noted there were no complaints of hearing loss in service and audiometric data was within normal limits bilaterally on entrance and exit examinations.  

Although the VA examiner was not able to document reliable test results of the Veteran's current hearing, the Board affords the VA medical examiner's opinion great weight as it was based on a complete review of the claim file and contains a well-reasoned opinion.  

The Board has considered VA treatment records which are absent a link between the Veteran's hearing loss and service.  The record contains an audiological consultation from July 2010 for an auditory brainstem response evaluation with normal results.  However, no opinion was provided regarding the etiology of the Veteran's hearing loss. 

A negative nexus opinion was also provided by a July 2011 VA audiology examiner.  This examination is of great probative value.  The VA examiner reviewed the claim file, past medical records, the Veteran's description of his history and complaints, and conducted a thorough examination but was unable to link the Veteran's hearing loss disability to his military service.  The audiologist provided a reasoned opinion based on a complete review of the record, interview and examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The VA examiner recognized the Veteran was likely exposed to noise in-service but pointed to the Veteran's normal hearing at the time of separation as the basis for his negative opinion.  Thus, the Board finds the VA examiner's conclusion that the Veteran's hearing loss is not caused by or a result of in-service noise exposure to be afforded great weight.  

Although the Veteran asserts hearing loss was caused by his military service, he is not competent to attest to the etiology of his medical condition, as it requires medical knowledge.  See Routen, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his hearing loss are afforded little probative weight.  

Absent competent and reliable lay or medical evidence relating these claimed disabilities to service, and in consideration of the two VA opinions discussed above, the Board concludes that the claim of entitlement to service connection for hearing loss must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye condition 

The Veteran alleges entitlement to service connection for an eye condition as secondary to his service connected diabetes mellitus type II.  

The evidence of record demonstrates the Veteran has a current diagnosis of an eye condition as right eye pseudophakia with a posterior chamber lens implant and left eye mild nuclear sclerotic and faint posterior subapsular cataract.  See October 2010 VA optometry examination.  The Veteran is currently service connected for diabetes mellitus type II.  Therefore, the remaining question is whether there is a nexus between the service-connected disease or injury and the current disability.  

The October 2010 VA examiner provided a negative nexus opinion regarding whether the Veteran's eye condition was secondary to his diabetes mellitus type II.  The VA examiner stated the Veteran's condition was average for his age and there were no signs of a "snowflake" type cataract.  A review of the records revealed the Veteran had a milky nuclear sclerotic cataract and a central posterior subsapsular cataract in the right eye which had reduced his visual acuity.  He underwent lens extraction with intraocular lens implantation in August 2010 with a good visual result.  The most common risk factors for cataract development is age and smoking.  "Snowflake" cataracts are the type most associated with diabetes and these occur mainly in young adults with Type I diabetes mellitus.  Although the Veteran developed a visually significant cataract in the left eye, it was the examiner's opinion that the condition was age related and was less likely as not caused by the diabetes mellitus because they were nuclear sclerotic and posterior subcapsular in nature.  

The Board finds the 2010 VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cites to relevant medical principles.  

VA treatment records are absent a medical link between the Veteran's right eye condition and diabetes mellitus.  The Veteran had cataract surgery on his right eye in August 2010.  The treatment notes indicate the Veteran did not have diabetic retinopathy.  See e.g. VA treatment record August 2, 2010.  

The Board has considered the lay statements of the Veteran asserting his diabetes mellitus type II caused his current eye condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between diabetes mellitus and his right eye condition is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based on the 2010 VA examination, VA treatment records and lay statements from the Veteran, entitlement to service connection on a secondary basis is not warranted.

Although the Veteran does not assert (nor does the evidence of record show) that his currently diagnosed eye condition is directly related to service, the Board observes that service treatment records are silent as to any complaints, treatment, or diagnoses of any eye problem in service, let alone findings indicative of cataracts.  

In addition, the clinical evidence does not reflect, nor has the Veteran's provided lay statements to the effect that he has experienced symptoms of cataracts since service. 
Significantly, it was not until 2010, nearly 40 years after the Veteran's discharge from service that he initially complained of, and sought treatment for, symptoms associated with cataracts.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (noting that that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

There is no medical evidence of record showing the Veteran's current eye condition is related to service.  The 2010 VA examiner provided a negative nexus opinion and opined the Veteran's cataracts were more likely age related, as discussed in further detail above.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2002); Gilbert v. Derwinski, supra.

PTSD

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

The Veteran contends he is entitled to service connection for PTSD.  As discussed above, he has described stressor events as being exposed to frequent mortar and rocket attacks with one landing nearly thirty feet from him while in Da Nang, Vietnam.  

Despite the Veteran's reported stressors, the Board observes that the Veteran does not have a current PTSD disability and is not eligible for service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection may not be granted where there is no present disability shown).

The Board has reviewed VA treatment records and they are absent a diagnosis of PTSD.  In a May 31, 2005 record, the Veteran told his VA physician he was applying for PTSD.  He stated he wanted money for PTSD and other Veterans told him to get seen by a psychiatrist.  He reported he was in Vietnam with no combat experience and did not suffer any kind of physical or psychological injuries while in active service in Vietnam.  He reported he felt forgetful and it might be PTSD.  He had short and long term memory problems.  The VA physician did not provide a diagnosis of PTSD but rather alcohol abuse/dependence.  

The March 2010 VA examiner found the Veteran did not meet the DSM-IV criteria for PTSD.  The 2010 VA examiners impression and summary identified the Veteran's chief complaint as his doctor asked him questions and told him he probably had PTSD.  He endorsed interpersonal isolation and difficulty.  He likely experienced a stressor which was verified in his claim file.  Although he endorsed interpersonal difficulties he did not meet the diagnostic criteria for PTSD.  He endorsed limited symptoms of re-experiencing that are neither recurrent nor intrusive, and he endorsed limited symptoms of avoidance and he denied all symptoms of hyperarousal.  Of note, the Veteran had a longstanding history of alcohol abuse that predated the military and began in childhood and of illicit drug use.  His polysubstance abuse did not appear to be an attempt to self-medicate psychological symptoms.  It was more likely than not that his interpersonal difficulty including an irritable mood and reclusive nature was attributable to his polysubstance abuse than to any psychological symptoms.  His sleep difficulties were more likely than not attributable to his polysubstance abuse and late-night caffeine intake, given the presence of caffeine in decaffeinated coffee.  In sum, the Veteran did not meet the criteria for PTSD.  His minimal isolated symptoms were most likely attributable to his history of polysubstance abuse.  The Veteran's diagnosis was alcohol dependence.  

The Veteran is competent to report symptoms of a mental health disorder but not to diagnose such a disorder as this requires specialized knowledge, training, and application of psychological tests.  The Veteran reported having memory problems, trouble sleeping, irritability and avoiding people.  Although the Board finds the Veteran credible in some regards, the accuracy of the Veteran's reports of symptoms is better assessed by a medical professional, here the VA examiner.

The Board notes, the VA has verified the Veteran's alleged stressor events.  The Veteran's 62nd Transportation Company, was subject to standoff rounds in 1971 on various occasions in Da Nang, Vietnam.  See VA memorandum February 4, 2010.  However, service connection may not be granted where there is no current disability.  Therefore, discussion of the two other elements is moot.  See Brammer, 3 Vet. App. 225.  

Based on the preponderance of the evidence, the Veteran does not have a current PTSD disability, service connection is not warranted, and the benefit of the doubt is inapplicable.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, supra.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hepatitis C, is reopened; the appeal is granted to this extent only.

Service connection for a hearing loss disability is denied.

Service connection for an eye disability is denied.

Service connection for PTSD is denied.



REMAND

The Veteran contends he contracted hepatitis C during his time in service.  He asserts a possible way it was contracted was from receiving vaccinations for diseases via air gun injections.  

In March 2010, the Veteran was afforded a VA examination.  The Board finds the examination rational to be inadequate based on vagueness and a lack of rationale, therefore a new opinion is required to address the etiology of the Veteran's current hepatitis C in full remission.  

The 2010 VA examiner provided a negative opinion regarding a link between the Veteran's service and his hepatitis C in long term remission.  A rationale was not provided regarding why the VA examiner did not believe air gun injections during service were a cause of his hepatitis C.  Further, the VA examiner did not address the impact, if any, of the Veteran's documented intravenous heroin use while in-service.   

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO or AMC must provide an appropriate VA examiner with the Veteran's claim folder to determine the etiology of the Veteran's claimed hepatitis C; if the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

For the Veteran's claimed hepatitis C condition, the examiner must: 

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hepatitis C is caused by, first manifested during or etiologically related to active duty service.

Address the impact, if any, of the Veteran's drug use in service and air gun vaccinations.

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  Such rationale must include an explanation as to the mode of transmission of the hepatitis C virus for each risk factor that the examiner identifies as causing the Veteran to contract Hepatitis C.  A mere statement listing the most likely risk factors is not adequate.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  The RO or AMC must review the examination report in light of the directives of this Remand.  If the examination report is not adequate, then return the report to the examiner or schedule the Veteran for another examination

3.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


